In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-358 CV

____________________


IN RE DIRNITURL WASHINGTON, JR.




Original Proceeding



MEMORANDUM OPINION 
 Dirniturl Washington, Jr. filed a petition for writ of habeas corpus.  Washington used
the form for a post-conviction application for a writ of habeas corpus.  See Tex. R. App. P.
appendix (Vernon 2003).  On August 31, 2006, we notified the relator that his petition did
not contain the information required to obtain civil habeas relief in this Court, referred him
to Texas Rule of Appellate Procedure 52 for the appropriate procedure, and provided time
to amend the petition.  Relator neither amended his petition nor filed any other response. 
	An original petition for writ of habeas corpus filed in the Court of Appeals is
controlled by Texas Rule of Appellate Procedure 52.  See Tex. R. App. P. 52.  The petition
must be supported by an appendix that contains a certified or sworn copy of any order
complained of, or any other document showing the matter complained of, and proof that the
relator is being restrained.  Tex. R. App. P. 52.3(j).  The relator must also file an
authenticated transcript of any relevant testimony from any underlying proceeding.  Tex. R.
App. P. 52.7(a).  Because Washington has not provided the Court with a sufficient record to
determine whether he is entitled to the relief sought, the petition for writ of habeas corpus
is denied without prejudice to refiling.  
	WRIT DENIED.
								PER CURIAM
Opinion Delivered October 19, 2006
Before McKeithen, C.J., Gaultney and Kreger, JJ.